DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Background
As communicated by the petition decision of 1/26/2022, the finality of the Office action mailed December 20, 2022, has been withdrawn and pending claims (claims 1, 3-8, and 10-18 of 12/6/2021) are being hereby examined.  As noted by applicant on page 8 of applicant’s response of 12/6/2021, claim 1 was amended to include limitations previously in dependent claims 2 and 9, which were cancelled. As such, the rejection of current claim 1 addresses limitations of original claims 1, 2 and 9.

Drawings
Figure 8 is objected to for the following reasons: refer to Appendix of this office action that details discussion of claim 8 in view of Figure 8 of the specification.  As is clear from the notes, Figure 8 does not clearly show all the claimed elements making it difficult to understand the claim. Examiner has provided a markup of Figure 8 in the above said appendix and an additional illustration to facilitate understanding. Applicant must provide revised Figure 8 that provides details of elements claimed in claim 8.  Note that applicant is not required to use examiner’s figures.  Appropriate corrections are required..  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 10-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 8,008,758), hereinafter Kim.

Regarding claim 10, Kim (US 8,008,758) (refer to Figures 1-3; also see Col. 11, lines 47-60) teaches a method for fabricating a semiconductor package (200 of Figure 3i; see Col. 11, lines 57-60)., the method comprising the steps of:
providing a lead frame array comprising 
one or more lead frames (100; best seen in Figure 3A and 3D; see Col. 11, lines 57-60; noting that lead frame comprises “a plurality of first leads 140” that are segregated into “four sets” – see Col. 6, lines 16-25), each lead frame of the one or more lead frames comprising one or more die paddles (110; see Col. 4, lines 44-46 and Col. 11, lines 60-67); 
a first dam bar (uppermost segment of the “four peripheral segments” of 130 – best seen in Figure 1D or 3D; as described in Col. 6, lines 7-15) comprising a first plurality of dam bar connecting sections (parts of 130 that connect the corresponding uppermost set of “plurality of first leads 140” as described in Col. 6, lines 16-28); 
a second dam bar (lowermost segment of the “four peripheral segments” of 130 in Figure 1D; as described in Col. 6, lines 7-15) comprising a second plurality of dam bar connecting sections (parts of 130 that connect the corresponding lowermost set of “plurality of first leads 140” as described in Col. 6, lines 16-28); 
a first slot (either the slot between two adjacent “plurality of first leads 140” or that formed by any one 150 that is in between two adjacent “first leads 140” – best seen in Figure 1D or 3D; also see Col. 7, lines 56-66 for description of 150) between the first dam bar (i.e. uppermost segment of 130 described above) and a first side (such as uppermost side of 110 that is closest to the claimed first dam bar – best seen in Figure 1D or 3D) of said each lead frame (100, noting that 110 is part of lead frame 100 and as such, any side of 110 is a side of said lead frame); 
a second slot (either the slot between two adjacent “plurality of first leads 140” or that formed by any one 150 that is in between two adjacent “first leads 140” – best seen in Figure 1D or 3D; also see Col. 7, lines 56-66 for description of 150)  between the second dam bar (i.e. lowermost segment of 130 described above) and a second side (such as lowermost side of 110 in Figure 1D that is closest to the claimed second dam bar – best seen in Figure 1D or 3D)  of said each lead frame (100, noting that 110 is part of lead frame 100 and as such, any side of 110 is a side of said lead frame), the second side of said each lead frame being opposite the first side of said each lead frame (as the uppermost and lowermost sides of 110 described above are opposite to each other – best seen in Figure 1D or 3D); 
a first plurality of leads (uppermost set of 140 in Figure 1D or 3D, noting description in Col. 6, lines 16-25, which describes “a plurality of first leads 140” are segregated into “four sets”) extending away from the one or more die paddles (110) along a first direction (up direction in orientation of Figure 1D or 3D), each of the first plurality of leads being connected to the first dam bar (uppermost segment of the “four peripheral segments” of 130, as described earlier in view of Figure 1D or 3D); and 
a second plurality of leads (lowermost set of 140 in Figure 1D or 3D, noting description in Col. 6, lines 16-25, that describes “a plurality of first leads 140” are segregated into “four sets”) extending away from the one or more die paddles (110) along a second direction (down direction in orientation of Figure 1D or 3D) opposite the first direction, each of the second plurality of leads being connected to the second dam bar (lowermost segment of the “four peripheral segments” of 130, as described earlier in view of Figure 1D or 3D); 
mounting (step S2 in Figure 2 and 3B; see Col. 11, lines 47-56) a chip (210, described as “semiconductor die” in Col. 9, lines 28-33) on the one or more die paddles (110); 
forming (step S4 in Figure 2; see Col. 11, lines 47-56) a molding encapsulation (230, best seen in Figure 3E; also see Col. 10, lines 23-28) enclosing the chip (210); and 
applying a cutting process or a punching process (step S6 in Figure 2; see Col. 11, lines 47-56) removing the first plurality of dam bar connecting sections and the second plurality of dam bar connecting sections.(Col. 10, lines 41-45).

Regarding claim 11, Kim (refer to Figures 1-3) teaches the method of claim 10, before the step of forming the molding encapsulation (i.e. step S4 in Figure 2; see Col. 11, lines 47-56 and Col. 12, lines 11-16), applying a wire bonding process (i.e. step S3 in Figure 2; see Col. 11, lines 47-56 and Col. 12, lines 4) or a clip bonding process.

Regarding claim 12, Kim (refer to Figures 1-3) teaches the method of claim 10, wherein the lead frame array is a pre-plated frame (PPF) array (Col. 8, lines 40-44).

Regarding claim 14, Kim (refer to Figures 1A-1D and 2) teaches the method of claim 10, after the step of applying the cutting process or the punching process (step S6 in Figure 2; see Col. 11, lines 47-56 and Col. 12, lines 41-52), applying a singulation process (step S9 in Figure 2; see Col. 11, lines 47-56 and Col. 13, lines 17-20).

Regarding claim 17, Kim (refer to Figures 1A-1D and 2) teaches the method of claim 10, wherein each lead frame of the one or more lead frames comprises 
a third dam bar (leftmost segment of the “four peripheral segments” of 130 – best seen in Figure 1D or 3D; as described in Col. 6, lines 7-15) comprising a third plurality of dam bar connecting sections (parts of 130 that connect the corresponding leftmost set of “plurality of first leads 140” as described in Col. 6, lines 16-28); 
a fourth dam bar (rightmost segment of the “four peripheral segments” of 130 – best seen in Figure 1D or 3D; as described in Col. 6, lines 7-15) comprising a fourth plurality of dam bar connecting sections (parts of 130 that connect the corresponding rightmost set of “plurality of first leads 140” as described in Col. 6, lines 16-28); 
a third slot (either the slot between two adjacent “plurality of first leads 140” or that formed by any one 150 that is in between two adjacent “first leads 140” – best seen in Figure 1D or 3D; also see Col. 7, lines 56-66 for description of 150) between the third dam bar (i.e. leftmost segment of 130 described above) and a third side (such as leftmost side of 110 that is closest to the claimed third dam bar – best seen in Figure 1D or 3D)  of said each lead frame; 
a fourth slot (either the slot between two adjacent “plurality of first leads 140” or that formed by any one 150 that is in between two adjacent “first leads 140” – best seen in Figure 1D or 3D; also see Col. 7, lines 56-66 for description of 150) between the fourth dam bar (i.e. rightmost segment of 130 described above) and a fourth side (such as rightmost side of 110 that is closest to the claimed fourth dam bar – best seen in Figure 1D or 3D) of said each lead frame, the fourth side of said each lead frame being opposite the third side of said each lead frame; 
a third plurality of leads (leftmost set of 140 in Figure 1D or 3D, noting description in Col. 6, lines 16-25, which describes “a plurality of first leads 140” are segregated into “four sets”) extending away from the one or more die paddles (110) along a third direction (horizontal left direction in orientation of Figure 1D or 3D) perpendicular to the first direction (i.e. up direction in orientation of Figure 1D or 3D), each of the third plurality of leads being connected to the third dam bar (best seen in Figure 1D or 3D); and 
a fourth plurality of leads (rightmost set of 140 in Figure 1D or 3D, noting description in Col. 6, lines 16-25, which describes “a plurality of first leads 140” are segregated into “four sets”) extending away from the one or more die paddles (110) along a fourth direction (horizontal right direction in orientation of Figure 1D or 3D) opposite the third direction, each of the fourth plurality of leads being connected to the fourth dam bar (best seen in Figure 1D or 3D); 
wherein said applying the cutting process or the punching process (step S6 in Figure 2; see Col. 11, lines 47-56) removes the third plurality of dam bar connecting sections and the fourth plurality of dam bar connecting sections (Col. 12, lines 41-52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Macheiner (US 2017/0271246) of prior record, hereinafter Macheiner.

Regarding claim 1, Macheiner (US 2017/0271246) (refer to Figures 1A-1C) teaches a semiconductor package (100, para 15) comprising: 
a lead frame (101, para 16) comprising 
one or more die paddles (103 described as “die pad 103” in para 16); and 
a first plurality of leads (102 – one of the two sets of 102 are shown on opposing ends of 100 – best seen in Figure 1B) extending away from the one or more die paddles (103) along a first direction; 
a second plurality of leads (102 – the other of the two sets of 102 are shown on opposing ends of 100 – best seen in Figure 1B) extending away from the one or more die paddles (103) along a second direction opposite the first direction (best seen in Figure 1B);
a chip (not shown but described as “semiconductor die (not visible)” in para 15) attached to the one or more die paddles of the lead frame (para 15); and 
a molding encapsulation (120, para 15) enclosing the chip; 
wherein a respective end surface (104 described as “fully plated end face 104” of each lead 102 in para 18; best seen in detail of Figure 1C) of each lead of the first plurality of leads (102) is plated with a metal; 
wherein a first respective window (one of the two windows 106a or 106b – described in para 18 and best seen in detail of Figure 1C) on a first side of each lead of the first plurality of leads is not plated with the metal (both 106a and 106b are described as being an “unplated sidewall” in para 18); 
wherein a second respective window (the other of the two windows 106a or 106b – described in para 18 and best seen in detail of Figure 1C) on a second side of each lead (106a and 106b are on opposing sides of 102) of the first plurality of leads (102) is not plated with the metal (para 18);
wherein the first side of each lead is opposite the second side of each lead (as (106a and 106b are shown on opposite sides of the lead 102 – best seen in detail of Figure 1C);
wherein a respective end surface (104 described as “fully plated end face 104” of each lead 102 in para 18; best seen in detail of Figure 1C) of each lead of the second plurality of leads (102 – the other of the two sets of 102 are shown on opposing ends of 100 – best seen in Figure 1B, noting that the second plurality of leads has structure similar to that of the first plurality of leads) is plated with the metal;
wherein a first respective window (one of the two windows 106a or 106b – described in para 18 and best seen in detail of Figure 1C) on a first side of each lead of the second plurality of leads is not plated with the metal (both 106a and 106b are described as being an “unplated sidewall” in para 18); 
wherein a second respective window (the other of the two windows 106a or 106b – described in para 18 and best seen in detail of Figure 1C) on a second side of each lead (106a and 106b are on opposing sides of 102) of the second plurality of leads (102) is not plated with the metal (para 18).
	Macheiner does not disclose the claimed “third plurality of leads” that are extending away from the one or more die paddles along “a third direction perpendicular to the first direction” and also does not teach “a fourth plurality of leads” that are extending in “a fourth direction opposite the third direction”. However, it is noted that the recited structure of the individual leads of the “third plurality of leads” and the “fourth plurality of leads” is substantially similar to that of the first plurality of leads and the second plurality of leads, already addressed above; i.e. wherein “a respective end surface of each lead of the third plurality of leads and the fourth plurality of leads is plated with the metal; wherein a first respective window on a first side of each lead of the third plurality of leads and the fourth plurality of leads is not plated with the metal; and wherein a second respective window on a second side of each lead of the third plurality of leads and the fourth plurality of leads is not plated with the metal”.. Although Macheiner’s Figures 1A-1C show only first and second plurality of leads (i.e. leads on two opposing sides), Macheiner gives example of other types of packages known in the art, such as quad-flat no-lead or a short lead package, which typically has leads on all four sides, in addition to the example of dual-flat-no-lead (DFN) packages, as such suggests configurations taught are usable with a package on leads on all four sides (para 1). Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Macheiner to include the missing limitations of claim 9 outlined above, including a “third plurality of leads” that are extending away from the one or more die paddles along “a third direction perpendicular to the first direction” and also does not teach “a fourth plurality of leads” that are extending in “a fourth direction opposite the third direction”. The ordinary artisan would have been motivated to modify Macheiner for at least the purpose of applying the advantages of the invention to a quad-type package (para 1 of Macheiner) configuration, with leads on all four sides, thus enabling more input-output terminals for the device.

Regarding claim 3,  Macheiner (refer to Figures 1A-1C) teaches the semiconductor package of claim 2, wherein the first respective window (one of the two windows 106a or 106b) on the first side of each lead of the first plurality of leads and the second plurality of leads is closer to the respective end surface (104, best seen in detail of Figure 1C) of each lead (102) of the first plurality of leads and the second plurality of leads is closer (best seen in Figure 1C) to the respective end surface (104) of each lead of the first plurality of leads and the second plurality of leads than the molding encapsulation (120); and 
wherein the second respective window (the other of the two windows 106a or 106b) on the second side of each lead of the first plurality of leads and the second plurality of leads is closer to the respective end surface of each lead of the first plurality of leads and the second plurality of leads than the molding encapsulation (similar to that explained for first respective window and as best seen in Figure 1C; also see para 18).

Regarding claim 4-5, Macheiner (refer to Figures 1A-1C) teaches the semiconductor package of claim 3, wherein the first respective window (one of the two windows 106a or 106b) on the first side of each lead of the first plurality of leads and the second plurality of leads is of a rectangular shape (both 106a and 106b have rectangular shape as shown in Figure 1C); and wherein the second respective window (the other of the two windows 106a or 106b) on the second side of each lead of the first plurality of leads and the second plurality of leads is of the rectangular shape (as noted before, both 106a and 106b have rectangular shape as shown in Figure 1C); and further (as recited in claim 5) wherein a height of the rectangular shape is the same as a height of each lead of the first plurality of leads and the second plurality of leads (best seen in Figure 1C where 106a and 106b extend along the entire height of each lead 102; also see para 18).

Regarding claim 7, Macheiner (refer to Figures 1A-1C) teaches the semiconductor package of claim 4, wherein a side of the rectangular shape (i.e. rectangular shape of 106a and 106b) is aligned with (see Figure 1C and para 18) a side of each lead (102) of the first plurality of leads and the second plurality of leads (i.e. the two sets of 102 are shown on opposing ends of 100 – best seen in Figure 1B).

Claims 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Macheiner.

Regarding claim 13, Kim (refer to Figures 1-3) teaches the method of claim 10, further teaching that after the step of forming the molding encapsulation (step S4 in Figure 2; see Col. 11, lines 47-56 and Col. 12, lines 11-16), plating a conductive material (step S7 in Figure 2; see Col. 11, lines 47-56 and Col. 12, lines 53-64) on portions of the lead frame array not covered by the molding encapsulation (Col. 12, lines 53-64). However, Kim does not teach the claimed conductive material of the plating is “tin” and instead discloses “solder”. Macheiner teaches that plating materials for lead frames to improve solderability not only include solder but also tin (para 16). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kim so that the claimed conductive material of the plating is “tin”.  The ordinary artisan would have been motivated to modify Kim for at least the purpose of using a known material that performs a similar function of improving solderability;  i.e. by plating unplated surfaces with a plating material like solder or alternatively, tin, improves solderability of the leads of the lead frame (see para 16 of  Macheiner).

Regarding claim 16, Kim (refer to Figures 1-3) teaches the method of claim 10, but does not teach that “a respective end surface of each lead of the first plurality of leads and the second plurality of leads is plated with a metal; 
wherein a first respective window on a first side of each lead of the first plurality of leads and the second plurality of leads is not plated with the metal; and 
wherein a second respective window on a second side of each lead of the first plurality of leads and the second plurality of leads is not plated with the metal”.  
However, adding the claimed feature to a semiconductor package is known in the art. More specifically, Macheiner (refer to Figures 1A-1C) teaches a semiconductor package (100, para 15) comprising a lead frame (101, para 16) comprising a first plurality of leads (102 – one of the two sets of 102 are shown on opposing ends of 100 – best seen in Figure 1B) and a second plurality of leads (102 – the other of the two sets of 102 are shown on opposing ends of 100 – best seen in Figure 1B) extending away from  one or more die paddles (103, para 16) along a first direction; wherein 
a respective end surface (104 described as “fully plated end face 104” of each lead 102 in para 18; best seen in detail of Figure 1C) of each lead of the first plurality of leads and the second plurality of leads (102, as described above) is plated with a metal; 
wherein a first respective window (one of the two windows 106a or 106b – described in para 18 and best seen in detail of Figure 1C) on a first side of each lead of the first plurality of leads and the second plurality of leads is not plated with the metal (both 106a and 106b are described as being an “unplated sidewall” in para 18); and
wherein a second respective window (the other of the two windows 106a or 106b – described in para 18 and best seen in detail of Figure 1C) on a second side of each lead (106a and 106b are on opposing sides of 102) of the first plurality of leads and the second plurality of leads (102, as described above) is not plated with the metal (para 18).
It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kim’s method to further include the above identified feature.  The ordinary artisan would have been motivated to modify Kim for at least the purpose of adding a feature that include fully plated end faces that facilitate automated optical inspection (see para 14 of  Macheiner) by providing at least a face that allows solder wetting (see para 14 and 3 of Macheiner).

Regarding claim 18, Kim (US 8,008,758) (refer to Figures 1-3; also see Col. 11, lines 47-60) teaches a method for fabricating a semiconductor package, the method comprising the steps of. 
providing a lead frame array comprising 
one or more lead frames (100; best seen in Figure 3A and 3D; see Col. 11, lines 57-60; noting that lead frame comprises “a plurality of first leads 140” that are segregated into “four sets” – see Col. 6, lines 16-25), each lead frame of the one or more lead frames comprising one or more die paddles (110; see Col. 4, lines 44-46 and Col. 11, lines 60-67);
 a first dam bar (uppermost segment of the “four peripheral segments” of 130 – best seen in Figure 1D or 3D; as described in Col. 6, lines 7-15) comprising a first plurality of dam bar connecting sections (parts of 130 that connect the corresponding uppermost set of “plurality of first leads 140” as described in Col. 6, lines 16-28); 
a second dam bar (lowermost segment of the “four peripheral segments” of 130 in Figure 1D; as described in Col. 6, lines 7-15)  comprising a second plurality of dam bar connecting sections (parts of 130 that connect the corresponding lowermost set of “plurality of first leads 140” as described in Col. 6, lines 16-28);
a first slot (either the slot between two adjacent “plurality of first leads 140” or that formed by any one 150 that is in between two adjacent “first leads 140” – best seen in Figure 1D or 3D; also see Col. 7, lines 56-66 for description of 150) between the first dam bar (i.e. uppermost segment of 130 described above)  and a first side (such as uppermost side of 110 that is closest to the claimed first dam bar – best seen in Figure 1D or 3D)  of said each lead frame (100, noting that 110 is part of lead frame 100 and as such, any side of 110 is a side of said lead frame); 
a second slot (either the slot between two adjacent “plurality of first leads 140” or that formed by any one 150 that is in between two adjacent “first leads 140” – best seen in Figure 1D or 3D; also see Col. 7, lines 56-66 for description of 150) between the second dam bar (i.e. lowermost segment of 130 described above) and a second side (such as lowermost side of 110 in Figure 1D that is closest to the claimed second dam bar – best seen in Figure 1D or 3D)   and a second side (such as lowermost side of 110 in Figure 1D that is closest to the claimed second dam bar – best seen in Figure 1D or 3D) of said each lead frame (100), the second side of said each lead frame being opposite the first side of said each lead frame (as the uppermost and lowermost sides of 110 described above are opposite to each other – best seen in Figure 1D or 3D); 
a first plurality of leads (uppermost set of 140 in Figure 1D or 3D, noting description in Col. 6, lines 16-25, which describes “a plurality of first leads 140” are segregated into “four sets”) extending away from the one or more die paddles (110) along a first direction (up direction in orientation of Figure 1D or 3D), each of the first plurality of leads being connected to the first dam bar uppermost segment of the “four peripheral segments” of 130, as described earlier in view of Figure 1D or 3D); and 
a second plurality of leads (lowermost set of 140 in Figure 1D or 3D, noting description in Col. 6, lines 16-25, that describes “a plurality of first leads 140” are segregated into “four sets”) extending away from the one or more die paddles (110) along a second direction (down direction in orientation of Figure 1D or 3D) opposite the first direction, each of the second plurality of leads being connected to the second dam bar (lowermost segment of the “four peripheral segments” of 130, as described earlier in view of Figure 1D or 3D); 
mounting (step S2 in Figure 2 and 3B; see Col. 11, lines 47-56) a chip (210, described as “semiconductor die” in Col. 9, lines 28-33) on the one or more die paddles (110); 
forming (step S4 in Figure 2; see Col. 11, lines 47-56) a molding encapsulation (230, best seen in Figure 3E; also see Col. 10, lines 23-28) enclosing the chip (210); and 
applying a cutting process or a punching process (step S6 in Figure 2; see Col. 11, lines 47-56) removing the first plurality of dam bar connecting sections and the second plurality of dam bar connecting sections.(Col. 10, lines 41-45).
Kim does not teach that “a respective end surface of each lead of the first plurality of leads is plated with a metal”.  However, adding the claimed feature to a semiconductor package is known in the art. More specifically, Macheiner (refer to Figures 1A-1C) teaches a semiconductor package (100, para 15) comprising a lead frame (101, para 16) comprising a first plurality of leads (102 – one of the two sets of 102 are shown on opposing ends of 100 – best seen in Figure 1B) and a second plurality of leads (102 – the other of the two sets of 102 are shown on opposing ends of 100 – best seen in Figure 1B) extending away from  one or more die paddles (103, para 16) along a first direction; wherein 
a respective end surface (104 described as “fully plated end face 104” of each lead 102 in para 18; best seen in detail of Figure 1C) of each lead of the first plurality of leads and the second plurality of leads (102, as described above) is plated with a metal. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kim’s method to further include the above identified feature.  The ordinary artisan would have been motivated to modify Kim for at least the purpose of adding a feature that include fully plated end faces that facilitate automated optical inspection (see para 14 of  Macheiner) by providing at least a face that allows solder wetting (see para 14 and 3 of Macheiner).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Fukuzaki (US 20180226327), hereinafter Fukuzaki.

Regarding claim 15, Kim (refer to Figures 1-3) teaches the method of claim 10, but does not teach that each of the first plurality of dam bar connecting sections and the second plurality of dam bar connecting sections comprises a first end section; a center section; and a second end section opposite the first end section; wherein “a cross-sectional area of the first end section is smaller than a cross-sectional area of the center section; and wherein a cross-sectional area of the second end section is smaller than the cross-sectional area of the center section”. 
Fukuzaki (refer to Figures 3A-3C) teaches that in lead frames comprising a plurality of dam bar connecting sections (51 of width W1, see para 7), it is known in the art to have a structure wherein each of the plurality of dam bar connecting sections comprises a first end section (left side section of 51 that is shown in Figure 3B as having V-notch; and described in para 7 as being achieved by “thinning treatment by half-etching”), a center section (the thicker part of 51 that is shown in Figure 3B as lying between the V-notch shapes shown to the left and right); and a second end section (right side section of 51 that is shown in Figure 3B as having V-notch; and described in para 7 as being achieved by “thinning treatment by half-etching”) opposite the first end section; wherein a cross-sectional area of the first end section is smaller (because of the above described “thinning treatment by half-etching”; also see para 7) than a cross-sectional area of the center section; and wherein a cross-sectional area of the second end section is smaller (AGAIN because of the above described “thinning treatment by half-etching”; also see para 7) than the cross-sectional area of the center section. 
It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Kim so that each of the first plurality of dam bar connecting sections and the second plurality of dam bar connecting sections comprises a first end section; a center section; and a second end section opposite the first end section; are such that “a cross-sectional area of the first end section is smaller than a cross-sectional area of the center section; and wherein a cross-sectional area of the second end section is smaller than the cross-sectional area of the center section”.  The ordinary artisan would have been motivated to modify Kim for at least the purpose of designing the dam bar connecting sections to facilitate it’s eventual removal by cutting by reducing metal volume (resulting in the claimed “smaller” cross-sectional area) in the cutting area of a cutting blade, which reduces processing time (see para 5 of Fukuzaki). 

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and for claim 8, objections to Figure 8 are overcome).  The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “a height of the rectangular shape is in “a range from seventy percent to ninety percent of a height of each lead of the first plurality of leads and the second plurality of leads”.  Also see attached interview summary for more details.    
Claims 8 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “a distance between the first side and the end surface is in a range from two percent to twenty percent of a distance between the first side and the molding encapsulation”.  Also see attached interview summary for more details.    

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. Further, also see attached interview summary that explains in more detail why they have not been rejected.. 
In section 3 (subsection A) on page 8, applicant interprets para 1 and 2 of Macheiner as “teaches away from QFN or DFN or a short lead package because they are not suitable for AOI” (especially see page 8, 2nd last paragraph of applicant’s response). .This argument is not persuasive. Para 1 and 2 of Macheiner is pointing out unsuitability of QFN or DFN or a short lead package of prior art, and then goes on to present a solution to overcome this problem of prior art (see, for example, para 20, especially last sentence).
In section 3 (subsection B) on page 9, applicant interprets a process described in para 17 of Macheiner as “teaches away” from modifying the structure from having leads on two sides to a structure that has leads on four sides, as is currently required by claim 1. This argument is not persuasive. First of all, the rejection is for a product claim and it does not rely on any specific process steps used by Macheiner. Further, applicant’s assessment of when a primary reference teaches against incorporating a teaching of a secondary reference (in this case, a secondary teaching in the same reference) is not correct. The examiner submits that modifying a package with leads on two side to a package that has substantially the same structure leads on all four sides, does not change the principle of operation of the primary reference or render the reference inoperable for its intended purpose. See MPEP § 2143.01. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”; and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973). Combining the teachings of references does not involve an ability to combine their specific structures. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, prior arts must be considered in entirely, including discloses that teach away from the claims, MPEP § 2143.01-02..
In section 4 on pages 9-10, applicant argues regarding claim 6 that a teaching of “another shape” does not teach the limitation “a rectangular shape” and alleges that “Examiner’s speculation of smaller dimensions can not be served as prior art reference”. This argument is moot as claim 6 is currently not rejected (see attached interview summary for more details). 

In section 5 on pages 10-11, applicant presents an argument regarding claim 8 that is similar to that for claim 6 above; i.e. questions the optimization rationale used for obviousness as being a “speculation”.  This argument is also moot as claim 8 is currently not rejected (see attached interview summary for more details).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892